t0lCtl&~0\l07,O3,uy&®pU)-3j

Lexter Kossie#700661
William McConnell                 Unit
 3001 South Emily Drive
rBeeville,          Texas 78102


April 26,           2015

                                                                       COURT QFCRIMINAL APPEAi
Texas Court of Criminal Appeals                                                APR 29 2Q15
 P.O.       BOX 12308,          Capitol Station
Austin,        Texas       78711
                                                                         Ab*Wcesfr,Cterk
RE: WR NOs.           10,978-01          thru 10,978-16
        Tr.Ct.NOs-             679887-A thru 679887-K
        185th District Court - Harris County


Dear        Clerk:


         Recently I have been cited for abuse of the writ. In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket       sheet       of    all    the writs   mentioned      above with a    list of
 all of the claims presented in each of those application. With
 out    a    list    of    all    of   the claims    I   cannot    show that    the claims
 I intend to raise have not been raised before in those prior
 applications.
               Thank you for any consideration given in this matter.


                                                                   Sincerely,




  cc:File                                                         Lexttr- Kennon Kossie




                                                                                             A'..